DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over An (hereinafter An) US 2014/0267913 in view of Kim US B2 and Kang et al. US 2012/0224102
In regard to claim 1, An disclose A non-transitory machine-readable medium storing instructions executable by a processing resource to: (Fig. 1, [0051][0058] [0078] memory  storing instruction executed by a controller)
display an on-screen display (OSD) on a portion of a display in response to a range sensor detecting a presence of a pointing object within a frame of view of the range sensor directed to the portion of the display, (Fig. 7, [0086]-[0091] [0133]-[0138] [0140]-[0142] OSD 302 is displayed in the first region 310 based on the control signal, which is when the user’s finger approached a region in proximity to 132 or in a region adjacent to 160a detected by the proximity sensor 170) wherein the OSD is superimposed on a picture being displayed on the display within the portion that is within a field of view of the range sensor that is embedded within a bezel of the display; (Fig. 1, and Fig. 7 [0073] [0136]-[0138] [0140]-[0142] [0079] the proximity sensor 170 (7C) is formed on the front surface 101 and be adjacent to 160a, OSD 302 is overlaid on an image displayed on the display and OSD 302 is displayed in a region 310 of 132 which is in proximity to and can be sensed by 170) wherein the OSD includes a plurality of OSD commands; (Fig. 1, 7, [0050] [0132]-[0138] [0140]-[0142] [0079] OSD 302 menu is displayed on 132 user interface with commands) the range sensor embedded within the bezel; (Fig. 1, and Fig. 7 [0073] [0136]-[0138] [0140]-[0142] [0079] the proximity sensor 170 (7C) is formed on the front surface 101 at a region adjacent to 132 and be adjacent to 160a)
But An fail to explicitly disclose “determine a distance between the range sensor and the pointing object along an axis relative to the non-touchscreen display when the OSD is displayed, the plurality of OSD commands within the field of view of the range sensor; and execute an OSD command from the plurality of OSD commands associated with the OSD based on the distance between the range sensor and the pointing object,”

Kim disclose determine a distance between the range sensor and the pointing object along an axis relative to the non-touchscreen display when the OSD is displayed, (Fig. 3, col. 13, line 14-59, determine the distance between the sensor and finger when icons are displayed horizontal or vertically) wherein the OSD is within the field of view of the range sensor, (Fig. 3, col. 13, line 14-59, the sensor may have a camera therefore may capture the image of the object)  and execute an OSD command from the plurality of OSD commands associated with the OSD based on the distance between the range sensor and the pointing object, (col. 11, line 23-37, col. 17 line 33-col. 18, line 6, Fig. 3, col. 13, line 4-59, determine the distance between the sensor and finger when icons are displayed horizontal or vertically and execute the command corresponding to the icon selected based on the distance)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kim’s method of control selection into An’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kim’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
But An and Kim fail to explicitly disclose “a non-touchscreen display, the non-touchscreen display; wherein the OSD includes a plurality of OSD commands disposed on the non-touch screen display, where each of the plurality of OSD commands corresponds to a different distance from the range sensor along the axis and where each are accessed from a position at the different distances along the axis from the range sensor; wherein the distance corresponds to the OSD command.” 
Kang disclose a non-touchscreen display, the non-touchscreen display; (Fig. 1, [0059][0060] TV screen) wherein the OSD includes a plurality of OSD commands disposed on the non-touch screen display, ([0067][0070]-[0079] Fig. 6, 10, OSD menu 133 positioned according to the function selector 14, each command on OSD menu has different position and therefore different distances from the sensor based on Fig. 6, 1421 for sensing a proximate operation of the user) wherein the OSD includes a plurality of OSD commands disposed on the non-touch screen display, where each of the plurality of OSD commands corresponds to a different distance from the range sensor along the axis and where each are accessed from a position at the different distances along the axis from the range sensor; ([0071]-[0079] Fig. 6, 10, OSD menu 133 positioned according to the function selector 14, each command on OSD menu has different position and along the edge of the display screen and therefore different distances along the edge from the sensor based on Fig. 6, 1421 for sensing a proximate operation of the user) wherein the distance corresponds to the OSD command. ([0071]-[0079] menu 133 positioned according to the function selector 14, the distance of each OSD command from the proximate sensor corresponds to the OSD command) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kang’s method of control selection into An and Kim’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kang’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An and Kim’’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 4, An, Kang and Kim disclose The medium of claim 1, the rejection is incorporated herein.
An also disclose wherein each of the plurality of OSD commands corresponds to a different function of the non-touchscreen display. (Fig. 7, [0136]-[0138] [0140]-[0142] [0079[0168] OSD 302 with various functions is displayed in a region 310 of 132 which is in proximity to and can be sensed by 170) 
In regard to claim 5, An, Kang and Kim disclose disclose  The medium of claim 1, the rejection is incorporated herein.
An also disclose wherein the OSD is displayed in response to a touch associated with the bezel. (Fig. 7A, [0074] [0123] [0124] OSD is output to the 310 based on a input to 160a, in the picture is a touch)
In regard to claim 6, An, Kang and Kim disclose The medium of claim 1, the rejection is incorporated herein.
An also disclose wherein the OSD is generated independently from content received at the non-touchscreen display from a computing device associated with the non-touchscreen display. (Fig. 7A [0073]-[0075] [0123] [0124] OSD is output to the 310 based on a input to 160a, content is an image corresponding to a broadcast signal) 
In regard to claim 7, An disclose A computing device,  (Fig. 1, a display apparatus) 
a processing resource; (0051][0058] a controller) and
a memory resource storing machine-readable instructions to cause the processing resource to: ([0051][0058] [0078] memory cause the controller to)
display an on-screen display (OSD) on a portion of a display in response to a range sensor detecting a presence of a pointing object within a frame of view of the range sensor directed to the portion of the display, (Fig. 7, [0086]-[0091] [0133]-[0138] [0140]-[0142] OSD 302 is displayed in the first region 310 based on the control signal, which is when the user’s finger approached a region in proximity to 132 or in a region adjacent to 160a detected by the proximity sensor 170) wherein the OSD is superimposed on a picture being displayed on the display within the portion that is within a field of view of the range sensor that is embedded within a bezel of the display (Fig. 1, and Fig. 7 [0073] [0136]-[0138] [0140]-[0142] [0079] the proximity sensor 170 (7C) is formed on the front surface 101 and be adjacent to 160a, OSD 302 is overlaid on a image displayed on the display and OSD 302 is displayed in a region 310 of 132 which is in proximity to and can be sensed by 170) wherein the OSD includes a plurality of OSD commands; (Fig. 1, 7, [0050] [0132]-[0138] [0140]-[0142] [0079] OSD 302 menu is displayed on 132 user interface with commands) the range sensor embedded within the bezel; (Fig. 1, and Fig. 7 [0073] [0136]-[0138] [0140]-[0142] [0079] the proximity sensor 170 (7C) is formed on the front surface 101 at a region adjacent to 132 and be adjacent to 160a)
But An fail to explicitly disclose “detect a pointing object within the field of view of the range sensor; determine a distance between the range sensor and the pointing object along an axis relative to the non-touchscreen display, the plurality of OSD commands within the field of view of the range sensor; and execute an OSD command from the plurality of OSD commands associated with the OSD based on the distance between the range sensor and the pointing object,”
Kim disclose detect a pointing object within the field of view of the range sensor; determine a distance between the range sensor and the pointing object along an axis relative to the non-touchscreen display, the plurality of OSD commands within the field of view of the range sensor; (Fig. 3, col. 13, line 14-59, determine the distance between the sensor and finger when icons are displayed horizontal or vertically,  the sensor may have a camera therefore may capture the image of the object) and execute an OSD command from the plurality of OSD commands associated with the OSD based on the distance between the range sensor and the pointing object, (col. 11, line 23-37, col. 17 line 33-col. 18, line 6, Fig. 3, col. 13, line 4-59, determine the distance between the sensor and finger when icons are displayed horizontal or vertically and execute the command corresponding to the icon selected based on the distance)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kim’s method of control selection into An’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kim’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
But An and Kim fail to explicitly disclose “a non-touchscreen display, wherein the OSD includes a plurality of OSD commands disposed on the non-touch screen display, where each of the plurality of OSD commands corresponds to a different distance from the range sensor along the axis from the range sensor; wherein the distance corresponds to the OSD command.” 
Kang disclose a non-touchscreen display, (Fig. 1, [0059][0060] TV screen) wherein the OSD includes a plurality of OSD commands disposed on the non-touch screen display, where each of the plurality of OSD commands corresponds to a different distance from the range sensor along the axis from the range sensor; ([0071]-[0079] Fig. 6, 10, OSD menu 133 positioned according to the function selector 14, each command on OSD menu has different position and therefore different distances from the sensor based on Fig. 6, 1421 for sensing a proximate operation of the user) wherein the distance corresponds to the OSD command. ([0071]-[0079] menu 133 positioned according to the function selector 14, the distance of each OSD command from the proximate sensor corresponds to the OSD command) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kang’s method of control selection into An and Kim’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kang’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 8, An, Kang and Kim disclose   The computing device    of claim 7,    the rejection is incorporated herein.
An disclose wherein the distance between the range sensor and the pointing object corresponds to a distance between the bezel of the display and the pointing object. (Fig. 7, [0086]-[0091] [0133]-[0138] [0140]-[0142] the proximity sensor 170, recognizing user (user’s finger) location corresponding to 170)
In regard to claim 9, An, Kang and Kim disclose The computing device    of claim 7,  the rejection is incorporated herein.
An also disclose wherein the pointing object is a user’s finger. (Fig. 7, [0133]-[0138] [0140]-[0142] user’s finger)
In regard to claim 10, An, Kang and Kim disclose   The computing device    of claim 7,  the rejection is incorporated herein.
But An and Kang fail to explicitly disclose “wherein the pointing object is a stylus.”
Kim also disclose wherein the pointing object is a stylus. (col. 5, line 40-60 stylua)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kim’s method of control selection into Kang and An’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kim’s executing controls using stylus would help to provide more input execution mechanism to Kang and An’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing controls using stylus would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 11, An, Kang and Kim disclose The computing device    of claim 7,   the rejection is incorporated herein.
An also disclose wherein the OSD command corresponds to OSD content to be displayed on the non-touchscreen display when the OSD command is executed. (Fig. 8, 7, [0150]-[0159] OSD content (300”) is displayed based on the command executed)
In regard to claim 12, An disclose  A method, comprising: 
displaying, by a computing device, ([0051][0058] Fig. 1) an on-screen display (OSD) on a portion of a display in response to a range sensor detecting a presence of a pointing object within a frame of view of the range sensor directed to the portion of the display, (Fig. 7, [0086]-[0091] [0133]-[0138] [0140]-[0142] OSD 302 is displayed in the first region 310 based on the control signal, which is when the user’s finger approached a region in proximity to 132 or in a region adjacent to 160a detected by the proximity sensor 170) superimposed on a picture being displayed on the display within the portion that is within a field of view of the range sensor that is embedded within a bezel of the display; (Fig. 1, and Fig. 7 [0073] [0136]-[0138] [0140]-[0142] [0079] the proximity sensor 170 (7C) is formed on the front surface 101 and be adjacent to 160a, OSD 302 is overlaid on a image displayed on the display and OSD 302 is displayed in a region 310 of 132 which is in proximity to and can be sensed by 170) wherein the OSD includes a plurality of OSD commands; (Fig. 1, 7, [0050] [0132]-[0138] [0140]-[0142] [0079] OSD 302 menu is displayed on 132 user interface with commands) the range sensor embedded within the bezel; (Fig. 1, and Fig. 7 [0073] [0136]-[0138] [0140]-[0142] [0079] the proximity sensor 170 (7C) is formed on the front surface 101 at a region adjacent to 132 and be adjacent to 160a)
But An fail to explicitly disclose “determining, by the computing device, a distance between the range sensor and the pointing object along an axis relative to the non-touchscreen display and within the field of view of the range sensor; determine, by the computing device, an OSD command from a plurality of OSD commands of the OSD, where each OSD command is selected by the pointing object based on the distance between the sensor and the pointing object along the axis; and executing, by the computing device, the OSD command from the plurality of OSD commands based on the determination the OSD command is selected, wherein the corresponds to the OSD command displayed on the non-touchscreen display,”
Kim disclose determining, by the computing device, a distance between the range sensor and the pointing object along an axis relative to the non-touchscreen display and within the field of view of the range sensor; (Fig. 3, col. 13, line 14-59, determine the distance between the sensor and finger when icons are displayed horizontal or vertically, the sensor may have a camera therefore may capture the image of the object) determine, by the computing device, an OSD command from a plurality of OSD commands of the OSD, where each OSD command is selected by the pointing object based on the distance between the sensor and the pointing object along the axis; and executing, by the computing device, the OSD command from the plurality of OSD commands based on the determination the OSD command is selected, wherein the corresponds to the OSD command displayed on the non-touchscreen display, (col. 11, line 23-37, col. 17 line 33-col. 18, line 6, Fig. 3, col. 13, line 4-59, determine the distance between the sensor and finger when icons are displayed horizontal or vertically and execute the command corresponding to the icon selected based on the distance)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kim’s method of control selection into An’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kim’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
But An and Kim fail to explicitly disclose “a non-touchscreen display, wherein each of the plurality of OSD commands are positioned at different distances along the axis from the rang sensor; wherein the distance corresponds to the OSD command displayed on the non-touchscreen display.” 
Kang disclose a non-touchscreen display, (Fig. 1, [0059][0060] TV screen) wherein each of the plurality of OSD commands are positioned at different distances along the axis from the rang sensor; ([0071]-[0079] Fig. 6, 10, OSD menu 133 positioned according to the function selector 14, each command on OSD menu has different position and along the edge of the display screen and therefore different distances along the edge from the sensor based on Fig. 6, 1421 for sensing a proximate operation of the user) wherein the distance corresponds to the OSD command displayed on the non-touchscreen display. ([0071]-[0079] menu 133 positioned according to the function selector 14, the distance of each OSD command from the proximate sensor corresponds to the OSD command)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kang’s method of control selection into An and Kim’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kang’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 13, An, Kang and Kim disclose  The method of claim 12, the rejection is incorporated herein.
But An and Kim fail to explicitly disclose “wherein executing the OSD command includes generating OSD content corresponding to the OSD command on a display of the computing device.”
Kim also disclose wherein executing the OSD command includes generating OSD content corresponding to the OSD command on a display of the computing device. (col. 11, line 23-37, col. 17 line 33-col. 18, line 6 perform an action, for example, the content displayed changed accordingly)  
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kim’s method of control selection into Kang and An’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kim’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to Kang and An’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 14,  An, Kang and Kim disclose  The method of claim 13, the rejection is incorporated herein.
An and Kim fail to explicitly disclose “wherein the OSD content includes a plurality of additional OSD commands that are displayed on the non-touchscreen display at corresponding distances from the range sensor.”
Kang disclose wherein the OSD content includes a plurality of additional OSD commands that are displayed on the non-touchscreen display at corresponding distances from the range sensor. ([0071] [0079]-[0081] a sub OSD menu corresponding to the performed function may be further displayed, the commands on the sub OSD menu are corresponding to the function selector and therefore each has different distance from the sensor as displayed at Fig. 6, 1421) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kang’s method of control selection into An and Kim ’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kang’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An and Kim ’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 15, An, Kang and Kim disclose  The method of claim 12, the rejection is incorporated herein.
But An and Kim fail to explicitly disclose “wherein the plurality of additional OSD commands includes a first OSD command displayed at a first distance from the range sensor and a second OSD command displayed at a second distance from the range sensor.”
Kang disclose wherein the plurality of additional OSD commands includes a first OSD command displayed at a first distance from the range sensor and a second OSD command displayed at a second distance from the range sensor. ([0071] [0079]-[0081] a sub OSD menu corresponding to the performed function may be further displayed, the commands on the sub OSD menu are corresponding to the function selector and therefore each has different distance from the sensor as displayed at Fig. 6, 1421) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kang’s method of control selection into An and Kim’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kang’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An and Kim ’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-15 filed on 2/8/2022 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20080284738 A1	 2008-11-20 			HOVDEN et al.
PROXIMITY SENSOR AND METHOD FOR INDICATING A DISPLAY ORIENTATION CHANGE

HOVDEN et al. disclose A proximity sensor device and method is provided that facilitates orientation changes in displays. The proximity sensor device and method provide a user with the ability to indicate an orientation change in a display using the sensing region of a proximity sensor device as a user interface. In one specific embodiment, proximity sensor device is implemented to indicate an orientation change in a first way responsive to detected object motion along the sensing region in a first direction, and is further implemented to indicate an orientation change in a second way responsive to detected object motion along the sensing region in a second direction. Thus, a user can cause orientation changes of different ways through the use of object motions in different directions along the sensing region.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143                                                                                                                                                                                                        f